ORDER
On the court’s own motion, these matters are consolidated under surviving number 77,034.
Appellees’ application to assume original jurisdiction, and petition for writs of prohibition and mandamus are treated as a quest for corrective relief ancillary to the above styled and numbered appeal. Because the court has appellate jurisdiction, an assumption of original jurisdiction is unnecessary. The trial court’s order of January 28, 1991, granting a stay of execution without bond pursuant to Oklahoma Banking Board Rule IV-19 is vacated. The Legislature may not delegate to an administrative agency the power to amend or subvert a statute through administrative rules and regulations. Oklahoma Alcoholic Beverage Control Board v. Welch, 446 P.2d 268 (Okl.1968). Any stay of enforcement of the judgment from which this appeal is taken must comply with 12 O.S.1990 Supp. § 1007.
All Justices concur.